53 F.3d 330NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William T. WOHLFORD;  Mary Clare D. Wohlford, Plaintiffs--Appellants,v.COMMONWEALTH OF VIRGINIA;  Virginia Department of Health;Dwain H. Mays;  Malcolm Tenney, Jr., M.D.;  Bruce Hicks;Robert J. Schutrumpf;  Donald Stern, M.D., M.P.H.;  C.M.G.Buttery, M.D., Defendants--Appellees.
No. 94-1719.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 10, 1995.

William T. Wohlford, Mary Clare D. Wohlford, Appellants Pro Se.  Karen Lynn Lebo, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying Appellant's motion for reconsideration and denying Appellant's motion for reconsideration of that order.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Wohlford v. Commonwealth of Virginia, No. CA-88-112-A (W.D.Va. May 19, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED